Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 20, 2020

                                      No. 04-19-00832-CV

         Maryvel SUDAY, Independent Executor to Petitioner, Olga Tamez de Suday,
                                     Appellant

                                                v.

                                     Jesus Lozano SUDAY,
                                            Appellee

                   From the County Court at Law, Val Verde County, Texas
                                Trial Court No. 3,625 CCL
                        Honorable Stephen B. Ables, Judge Presiding


                                         ORDER
       Appellant has filed a motion to stay this appeal, which is DENIED. In the alternative,
appellant requests an extension of time in which to file appellant’s brief. Appellant’s motion for
extension of time is GRANTED IN PART. Appellant’s deadline for filing appellant’s brief is
extended by sixty (60) days. Appellant’s brief is due on or before April 21, 2020. Further
requests for an extension of time in which to file appellant’s brief will be disfavored.



                                                     _________________________________
                                                     Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of February, 2020.



                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court